Exhibit No. 10


AMENDMENT AGREEMENT

           

                                   December 23, 2003

UNITED RETAIL GROUP, INC.
UNITED RETAIL INCORPORATED
CLOUDWALKERS, INC.
365 West Passaic Street
Rochelle Park, NJ 07662

Gentlemen:

We refer to the Financing Agreement between us dated August 15, 1997, as amended
(herein the “Financing Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings specified therein unless otherwise
specifically defined herein.

This letter is to confirm that pursuant to mutual consent and understanding,
effective as of the date hereof, the Financing Agreement shall be, and hereby
is, amended as follows:

(1)     Section 1 of the Financing Agreement shall be, and hereby is, amended as
follows:

      (a)     the definition of “Anniversary Date” shall be amended in its
entirety to read as follows:

      Anniversary Date shall mean August 15, 2008 and the same date in each year
thereafter.”

      (b)     the definition of “Line of Credit” and “Letter of Credit Sub-Line”
shall be amended by increasing the dollar amount set forth therein from
“$40,000,000” to “$50,000,000".

      (c)    the definition of “Early Termination Date” and “Early Termination
Fee” shall be amended in their entirety to read as follows:

      “Early Termination Date shall mean the date on which the Companies
terminate this Financing Agreement or the Line of Credit which date is prior to
an Anniversary Date.”

       “Early Termination Feeshall(a) mean the fee the Agent on behalf of the
Lenders is entitled to charge the Companies in the event the Companies terminate
the Line of Credit or this Financing Agreement on a date prior to an Anniversary
Date; and (b) be determined by multiplying the Revolving Line of Credit by (x)
one half of one percent (1/2%) if the Early Termination Date occurs on or before
JAN. 1, 2005, (y) one quarter of one percent (1/4%) if the Early Termination
Date occurs thereafter but on or before JAN. 1, 2006; and (z) zero percent (0%)
if the Early Termination Date occurs thereafter, provided that no such fee shall
be due or payable in the event that the Line of Credit or this Financing
Agreement is terminated upon the Companies becoming subject to a bankruptcy
filing and the Agent provides Debtor-in-Possession financing to the Companies.”

      (d)     the definition of “Borrowing Base” shall be amended in its
entirety to read as follows:

       “Borrowing Base shall mean, as to either Company, the sum of (a) (i) 65%
of the Book Value of Eligible Inventory of such Company from May 16 of each year
through the following October 14 and from December 16 of each year through the
following March 14 or (ii) 75% of the Book Value of Eligible Inventory of such
Company from March 15 of each year through the following May 15 and October 15
of each year through the following December 15, plus (b) 100% of all Eligible
Cash Collateral pledged to Agent by such Company as collateral hereunder (in
form and substance satisfactory to Agent), plus (c) 85% of Eligible Credit Card
Receivables.

      (e)    the definition of “Accounts” shall be amended by inserting the
phrase “payment intangibles and other” in the parenthetical on the second line
thereof between the words “all” and “rights” such that the parenthetical shall
read:

      “(including but not limited to any and all payment intangibles and other
rights to payments under bank and non-bank credit cards)"

      (f)    the following new definitions shall be, and each hereby is added to
Section 1 of the Financing Agreement in the proper alphabetical order:

      “Applicable Interest Rate Margin shall mean the increments over the Chase
Bank Rate or Libor as determined at the beginning of each month based upon the
Average Excess Availability calculated by the Agent as at the end of the prior
month and shall be equal to:

Average Excess
Availability Increment Over
Chase Bank Rate Increment
Over Libor       Greater than $25,000,000 0% 1.75%       Greater than
$15,000,000 but
not more than $25,000,000 0.25% 2.00%       Greater than or equal to $7,500,000
But not more than $15,000,000 0.50% 2.25%       Less than $7,500,000 0.75% 2.50%

Notwithstanding the foregoing the Applicable Interest Rate Margin in effect
until adjusted as of the end of the next month hereafter shall be 0.50% with
respect to the Chase Bank Rate and 2.25% with respect to Libor.”

      Average Excess Availability shall mean the average daily Availability
computed by the Agent for each month.”

       “Eligible Credit Card Receivables shall mean Accounts arising from credit
card sales, which are outstanding less than four (4) days from date of sale, and
which Accounts are subject to a (a) first and exclusive lien and security
interest in favor of the Agent and (b) Credit Card Letter, and which Accounts at
all times conform to the representations and warranties contained herein and are
and continue to be acceptable to the Agent in the exercise of its reasonable
discretion.”

      (g)    the definition of “Availability Reserve” shall be amended by the
addition thereto at the end thereof prior to the period of the following clause
“(c)":

       “and (c) an amount equal to the Companies outstanding and/or potential
liability (as reasonably determined by the Agent from time to time) to customs
brokers and/or freight forwarders including but not limited to all amounts
representing customs, duties, freight or other similar charges together with all
other fees and charges due or owing from the Companies to such customs brokers
or freight forwarders.”

(2)     Section 4, Paragraph 10 shall be, and hereby is amended in its entirety
to read as follows:

      “10.     Notwithstanding any provision to the contrary contained herein
Documents of Title with respect to Inventory covered by Letters of Credit shall
not be required to be consigned to the Agent and may be consigned to a customs
broker reasonably satisfactory to the Agent provided such customs broker has
executed and delivered a bailee agreement in form and substance satisfactory to
the Agent, unless and until the occurrence of the earlier of (x) the Companies’
Availability being $7,500,000 or less in the aggregate for a period of two (2)
consecutive weeks or (y) a Default and/or an Event of Default. Thereafter, all
such Documents of Title shall be consigned to the Agent until the Companies’
Availability exceeds $7,500,000 in the aggregate for two (2) consecutive weeks
and no Default and/or Event of Default exists, subject to the Agent’s rights
under the first sentence of this paragraph 10.”

(3)     Section 7, Paragraphs 1 and 3 of the Financing Agreement shall be, and
each hereby is amended in it entirety to read as follows:

      “1.    Interest on the Revolving Loan shall be payable monthly as of the
end of each month and shall be an amount equal to (a) the Chase Bank Rate plus
the Applicable Interest Rate Margin per annum on the average of the net balances
owing by the Companies to the Agent in the Companies’ Revolving Loan Account(s)
at the close of each day during such month on balances other than Libor Loans
and (b) the applicable Libor plus the Applicable Interest Rate Margin on any
Libor Loan, on a per annum basis, on the average of the net balances owing by
the Companies to the Agent and/or the Lenders in the Companies’ Revolving Loan
Account(s) at the close of each day during such month. In the event of any
change in said Chase Bank Rate, the rate under clause (a) above shall change, as
of the first of the month following any change, so as to remain equal to the
Chase Bank Rate. The rates hereunder shall be calculated based on a 360-day
year. The Agent and the Lenders shall be entitled to charge the Companies’
Revolving Loan Account(s) at the rate provided for herein when due until all
Obligations have been paid in full.”

      “3.    In consideration of the Letter of Credit Guaranty of the Agent, the
Companies shall jointly and severally pay the Agent for the benefit of the
Lenders the Letter of Credit Guaranty Fee for each documentary and standby
Letter of Credit which shall be an amount equal to the Applicable Interest Rate
Margin for Libor Loans minus one percent (1%) per annum, payable monthly, on the
face amount of each Letter of Credit less the amount of any and all amounts
previously drawn under the Letter of Credit.”

(4)     Section 6, Paragraph 13 of the Financing Agreement shall be, and hereby
is, amended by increasing the minimum number of physical counts of Inventory
from “once” in each Fiscal Year to “twice” in each Fiscal Year and inserting the
following at the end thereof:

      “The Agent shall have the rights at any time to obtain appraisals of the
Companies Inventory from appraisers selected and engaged by the Agent but at the
Companies’ cost and expense, provided that in the absence of a Default or an
Event of Default the Companies shall not be obligated to pay for more than two
(2) such appraisals during any consecutive twelve (12) month period.”

(5)     The effectiveness of the foregoing amendments shall be, and hereby is,
subject to:

      (a)    your execution and delivery of an Amended and Restated Revolving
Loan Promissory Note to reflect the increased Line of Credit in the form of
Exhibit A annexed hereto;

      (b)    your payment of (i) an Amendment Fee in the amount of $50,000.00,
(ii) an Additional Loan Facility Fee in the amount of $100,000.00, (iii) a
Documentation Fee in the amount of $1,350.00 and (iv) all Out-of-Pocket Expenses
incurred by the Agent in connection with this agreement, which fees, costs and
expenses shall be due and payable in full on the date hereof and may, at our
option, be charged to your Revolving Loan Account; and

      (c)     the Agent’s receipt of a secretary’s certificate certifying the
adoption of Board of Directors Resolutions authorizing the execution, delivery
and performance by the Companies of this agreement and all documents and
transactions contemplated hereby;

Except as herein specifically provided, the Financing Agreement remains in full
force and effect in accordance with its terms and no other changes in the terms
or provisions of the Financing Agreement is intended or implied. If you are in
agreement with the foregoing, please so indicate by signing and returning to us
the enclosed copy of this letter.

      Very truly yours,       THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent and Lender       By: /s/ STEVEN SCHUITT
Title: Vice President
Team Leader

--------------------------------------------------------------------------------

Read and Agreed to:

    UNITED RETAIL GROUP, INC.       By: /s/ GEORGE REMETA
Title: VP       UNITED RETAIL INCORPORATED       By: /s/ JON GROSSMAN
Title: VP-Finance       CLOUDWALKERS, INC.       By: /s/ GEORGE REMETA
Title: VP  